Citation Nr: 0913349	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin disorder due to 
herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the VA RO in Providence, 
Rhode Island.  This matter was most recently before the Board 
in March 2007, when the case was remanded to the VA RO in 
Providence, Rhode Island (via the Appeals Management Center 
(AMC), in Washington, D.C.).  The purpose of the remand was 
to undertake additional procedural and evidentiary 
development, to include obtaining a VA examination.  Upon 
completion of the requested development, a supplemental 
statement of the case (SSOC), dated in February 2009, 
continued and confirmed the previous evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is not shown to currently have any skin 
disorder.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA requires VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

In this case, in letters dated in September 2002, April 2004, 
November 2004, and March 2007, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim on appeal, as well as what information 
and evidence must be submitted by the Veteran and the types 
of evidence that will be obtained by VA.  Specifically, the 
March 2007 notice letter advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  As 
noted above, the claim was readjudicated via an SSOC in 
February 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service private and 
VA treatment records, and a VA examination.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

The record demonstrates that the Veteran served in Vietnam 
during his active duty service.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307.  Particular diseases are deemed associated with 
herbicide exposure, under VA law, and shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he currently suffers from a skin 
disorder due to herbicide exposure in Vietnam during his 
military service.  Specifically, he asserts that he developed 
a recurring skin condition two months after arriving in 
Vietnam that only surfaces during warmer months, which began 
in his groin area, and 25 years later, moved to his hands.  

As noted above, the record demonstrates that the Veteran 
served in Vietnam during his active duty service, and hence 
may qualify for the presumption delineated in 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which 
indicates that certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  However, the claimed disability of a skin rash 
on the groin is not included in the list of diseases 
associated with exposure to certain herbicide agents.  See 38 
C.F.R. § 3.309(e).  As such, the Board finds that the Veteran 
cannot avail himself of the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 in order to establish service 
connection for his claimed disability.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a skin disorder due to 
herbicide exposure.  At the outset, the Board notes a 
singular occurrence of treatment for a rash on the groin was 
noted in a May 1971 service treatment record.  However, by 
the time of the Veteran's discharge examination in February 
1972, no additional complaints of or treatment for the skin 
were indicated.  Furthermore, no mention of any skin disorder 
was indicated in the record until approximately 14 years 
after the Veteran was discharged from service.  This is 
strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

Additionally, there is no evidence of any current skin 
disorder.  Notably, VA and private treatment records, dated 
from January 1986 to August 2002, include diagnoses of 
dysplastic nevus (commonly known as a type of mole), 
irritated papillomas on the right shoulder, right side of the 
neck and center back, dysplastic type compound melanocytic 
nevus with moderate to severe melanocytic atypia, hand 
dermatitis, and ring worm.  Specifically, the February 2002 
private dermatology report that provided the diagnosis of 
dysplastic type compound melanocytic nevus with moderate to 
severe melanocytic atypia reflects an opinion that the 
disorder is probably congenital.  

Furthermore, a January 2009 VA examiner, upon thorough review 
of the entire record, noted a history of treatment for a rash 
on the groin in a May 1971 service treatment record, but no 
other treatment for a groin rash thereafter.  The examiner 
did reference the aforementioned diagnosis of hand 
dermatitis, as per a July 2002 private dermatology report.  
However, physical examination results showed no rash, no 
scars, no oozing or crustation, no deep skin affection of the 
groin, no evidence of scars, no disfigurement, and no 
pigmentation, and examination of the hands showed mild 
dryness of the palms, with no active rash seen, no peeling of 
the skin, no desquamation, no deep skin affection, no oozing, 
and no crustation seen on the hands.  The examiner opined 
that it was difficult to correlate any relation between the 
two rashes, previously diagnosed in service and private 
treatment records, as there was no documentation to show a 
correlation.  Further, there was no functional impairment 
secondary to these previous problems.  The Board notes that 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Hence, the Veteran fails to meet the basic 
requirements for service connection, and the claim must be 
denied.  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence). Although the Veteran is 
competent to report that he has experienced a chronic skin 
disorder since military service, the evidence fails to 
support his recollections. As noted above, service treatment 
records show treatment for a skin disorder on only one 
occasion, with none being evident when he was examined for 
separation. Post-service treatment for a skin disorder is not 
shown until many years post-service and no such condition was 
apparent on the recent VA examination. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a skin disorder, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  



ORDER

Service connection for a skin disorder due to herbicide 
exposure is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


